[Cite as Moore v. State, 2012-Ohio-1840.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98190



                                  TERRANCE MOORE
                                                                RELATOR

                                                   vs.

                                      STATE OF OHIO
                                                                RESPONDENT




                                        JUDGMENT:
                                       WRIT DISMISSED


                                            Writ of Mandamus
                                            Motion No. 453994
                                            Order No. 454290

RELEASE DATE: April 23, 2012
FOR RELATOR

Terrance Moore, Pro Se
Inmate No. 480-096
Marion Correctional Institution
P.O. Box 57
Marion, OH 43301


ATTORNEY FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MELODY J. STEWART, P.J.:

       {¶1} Relator, Terrance Moore, is the defendant in State v. Moore, Cuyahoga

County Court of Common Pleas Case No. CR-445445. He is an inmate in a state

institution.

       {¶2} Moore complains that the court of common pleas has not ruled on his motion

for mistrial. (A review of the docket in Case No. CR-445445 reflects that the motion

was filed on July 11, 2011 and remains pending.) Moore indicates that he is attempting

to get “mistakes” corrected.    For the reasons stated below, we dismiss this action sua

sponte and deny Moore’s claim of indigency.

       {¶3} Actions in mandamus must be “in the name of the state on the relation of the

person applying, and verified by affidavit.” R.C. 2731.04. Moore merely captioned

this action as “Moore v. State.” Additionally, Moore has not verified the complaint by

affidavit nor has he complied with the requirement of Loc.App.R. 45(B)(1)(a) that a

complaint “be supported by an affidavit from the plaintiff or relator specifying the details

of the claim.”   He also did not    include the addresses of the parties in the caption as

required by Civ.R. 10(A).      Similarly, Moore did not comply with R.C. 2969.25(A)

which requires that an inmate commencing an action “shall file with the court an affidavit

that contains a description of each civil action or appeal of a civil action that the inmate

has filed in the previous five years in any state or federal court.”   Any of these provides

a ground for dismissal. Jordan v. Cuyahoga Cty. Court of Common Pleas, 8th Dist. No.

96013, 2011-Ohio-1813.
        {¶4} Additionally, Moore “failed to support his complaint with a statement setting

forth the balance in his inmate account as certified by the institutional cashier.   See R.C.

2969.25(C).     As a consequence, we deny his claim of indigency.”        (Citation omitted.)

Id. at ¶ 5.   Likewise, we must also deny Moore’s claim of indigency.

        {¶5} Accordingly, we sua sponte dismiss Moore’s request for relief in mandamus.

Relator to pay costs.    The court directs the clerk to serve notice of this judgment and

date of entry upon all parties pursuant to Civ.R. 58(B).

        {¶6} Complaint dismissed.




MELODY J. STEWART, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
MARY EILEEN KILBANE, J., CONCUR